Citation Nr: 1131411	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for asthma, to include as secondary to service-connected hiatal hernia with GERD.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 30 percent for hiatal hernia with GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs.

In July 2007, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of this hearing is of record.

In October 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, to schedule a Board videoconference hearing.  

In May 2011 the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of this hearing is also of record.

In June 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.

With respect to the Veteran's claims for service connection for sleep apnea and asthma, the Veteran has indicated in various statements and during his DRO and Board hearings that he believes that his sleep apnea and asthma are related to his service-connect hiatal hernia with GERD.  He indicated that his treating physicians have expressed that his GERD has led to the development and progression of sleep apnea and asthma.  The Veteran also reported that while he did not suffer from these problems during service, he developed symptoms as his hiatal hernia and GERD increased in severity.  

Post-service medical records confirm diagnoses of both claimed disabilities.  VA outpatient treatment records document diagnosis and treatment of asthma.  An April 2008 sleep study report from the Gaylord Clinic reflects a diagnosis of obstructive sleep apnea-hypopnea syndrome and sleep state misperception.  In addition, a June 2011 statement from the Veteran's treating physician, Dr. Stevenson, notes that the Veteran is being treated for a variety of disabilities, including sleep apnea, hiatal hernia, chronic nausea, GERD, and self-reported asthma.  He commented that these medical problems are all interrelated but did not provide a clinical rationale.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

However, the record includes no clear opinion addressing the medical relationship, if any, between any current sleep apnea and asthma and the Veteran's service or service-connected hiatal hernia with GERD disability.  A private physician briefly noted that several disorders were interrelated without further clinical explanation or rationale.   Furthermore, the Veteran stated at his hearing that he was occupationally exposed to aviation fuels during service that suggests a possible relationship to a current respiratory disorder.  Given the post-service diagnoses of sleep apnea and asthma, and evidence linking these disabilities to his service-connected hiatal hernia and GERD or to chemical exposure in service, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale is necessary to decide the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the RO should arrange for the Veteran to undergo examination by an appropriately qualified medical examiner at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause may result in denial the claim for service connection for sleep apnea and asthma (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of appointment(s) sent to him by the pertinent medical facility.

With respect to the Veteran's claims for higher ratings for his service-connected right knee disability and hiatal hernia with GERD, the records reflects that there are outstanding medical records pertinent to these claims.

During the Veteran's May 2011 Board hearing, he reported that he was scheduled to undergo experimental surgery to treat his GERD-related symptoms in June 2011.  Records from this surgery and any post-surgery follow up are necessary to determine whether a staged rating is warranted. 

In addition, the Veteran reported that he received treatment from Dr. J.S.S. for his right knee disability and was recently examined.  A June 2011 statement from this physician confirms that the Veteran is his patient.  He listed a past medical history of a right knee disability as well as GERD, hiatal hernia, and sleep apnea.  However, there are no additional medical records from this physician of record.  As these records may contain information pertinent to the Veteran's claims for service connection and for higher ratings, a request for these records is warranted.  

Moreover, it appears that there may be additional VA medical records that may be pertinent to the claims on appeal.  In this regard, it appears that the Veteran receives treatment at the West Haven VA Medical Center (VAMC). The claims file does contain outpatient treatment records from West Haven VAMC dated through May 2008.  However, as this case is already being remanded for further development, the RO must obtain and associate with the claims file any more recent treatment records.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from any private physician(s) who have treated him for the claimed disabilities.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the West Haven VAMC all outstanding treatment records dated from May 2008 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection for asthma and sleep apnea, as well as the claims for higher ratings for a right knee disability and hiatal hernia with GERD, to specifically include records from Dr. J.S.S., as well as records pertaining to the Veteran's recent hiatal hernia/GERD surgery. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Then, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for his gastrointestinal, respiratory, and orthopedic disorders by appropriate medical examiner(s) at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include additional sleep studies if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

a.  The respiratory examiner should clearly identify all current asthma and sleep apnea-related disabilities and their current level of severity and coursed of treatment.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or was caused or aggravated by the service- connected hiatal hernia with GERD.

b.  The gastrointestinal examiner should evaluate the severity of all related symptoms such as pain, vomiting, material weight loss, hematamesis or melena with anemia, dysphagia, pyrosis, regurgitation, and substernal or shoulder pain and provide an opinion on how the symptoms impose any impairment of health and impact on employment. 

c.  The orthopedic examiner should evaluate the right knee disability including the impact of the disability on occupational and daily activities. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for sleep apnea and asthma, and for higher ratings for a right knee disability and hiatal hernia with GERD, in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


